             Case 3:20-cr-00282-JO     Document 7       Filed 07/31/20     Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                        Case No. 3:20-CR-00282-JO-l

        V.

 Noelle Angelina Mandolfo                        ORDER TO MODIFY CONDITIONS OF
                                                 RELEASE

IT IS ORDERED THAT the conditions of release be modified as follows:

Ordering the REMOVAL of following the conditions:

The defendant shall not be present between 10 pm and 6 am within the five blocks surrounding
the federal courthouse in Portland, Oregon, defined as SW Washington Street to the north, the
Willamette River on the east, SW Market Street to the south and SW Park Avenue to the west,
unless for employment purposes.


And REPLACE with the noted condition:

The defendant shall not be present within the five blocks sun-ounding the federal courthouse in
Portland, Oregon, defined as SW Washington Street to the north, the Willamette River on the
east, SW Market Street to the south and SW Park Avenue to the west.




IT IS SO ORDERED THIS        -'7_\~_ day of=J~U.-'-<ly,__~, 2020.


                                                                           U.S. Magistrate Judge



Submitted by U.S. Pretrial Services
